Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Mathew David, on 08/11/2021.

	
	1.	(Currently Amended)  A method for updating software in a plurality of vehicles of a fleet of vehicles during a software rollout, the method comprising the steps of:
registering vehicles of the vehicle fleet in a central data processing device by receiving vehicle identification data of the vehicles transmitted via an air interface to the central data processing device when a vehicle connects to the central data processing device for the first time;
continuously checking whether a trigger signal is present that is capable of triggering an update of the software in at least one of the plurality of vehicles of the vehicle fleet;
selecting at least one vehicle registered in the central data processing device from the plurality of vehicles of the vehicle fleet on the basis of the vehicle identification data received by the central data processing device when a trigger signal is detected and a software update is available; and
, wherein
the trigger signal generated by a vehicle of the vehicle fleet is generated for a first time at a randomly determined time within a specified period of time.

2.	(Original)  The method according to claim 1, further comprising the step of:
checking whether a user of at least one selected vehicle has consented to the software update, wherein, if there is consent, the software update is transmitted from the central data processing device to the at least one selected vehicle via the air interface and/or the software of at least one selected vehicle is updated by the transmitted software update.

3.	(Original)  The method according to claim 1, wherein 
the trigger signal is generated at regular intervals by each vehicle of the vehicle fleet and is suitable to identify the respective vehicle.

4.	(Canceled)

5.	(Currently Amended)  The method according to claim 1 
the at least one vehicle of the vehicle fleet is registered in the central data processing device on the basis of the respective trigger signal generated for the first time by the at least one vehicle.

6.	(Original)  The method according to claim 1, wherein 
the generation of the trigger signal is caused by a user of a vehicle of the vehicle fleet.


the vehicle of the user causing the generation of the trigger signal is selected from the vehicles registered in the central data processing device, and 
the transmission of software updates from the central data processing device to other vehicles of the vehicle fleet is deferred until after the transfer of the software update from the central data processing device to the selected vehicle of the user.

8.	(Original)  The method according to claim 1, further comprising the step of:
checking whether the update of the software was successfully carried out by the transmitted software update, wherein no further trigger signal is generated and/or the selected vehicle will not be selected in the future if the update has not been successful, at least until the software update is completed.

9.	(Original)  The method according to claim 2, wherein 
if a user of the selected vehicle has not given consent to the software update, in the future no further trigger signals will be generated and/or the selected vehicle will no longer be selected, at least until there is another software update. 

10.	(Original)  The method according to claim 1, wherein the vehicles are motor vehicles.


11.	(Currently Amended)  A device for updating software in a plurality of vehicles of a fleet of vehicles during a software rollout, comprising:
a central data processing device configured to:

continuously check whether a trigger signal is present that is capable of triggering an update of the software in at least one of the plurality of vehicles of the vehicle fleet;
select at least one vehicle registered in the central data processing device from the plurality of vehicles of the vehicle fleet on the basis of vehicle identification data received by the central data processing device when a trigger signal is detected and a software update is available; and
transfer the software update from the central data processing device to the selected vehicle via the air interface, wherein
the trigger signal generated by a vehicle of the vehicle fleet is generated for a first time at a randomly determined time within a specified period of time.

12.	(Currently Amended)  A vehicle, comprising:
a software update trigger signal generator that generates a trigger signal to initiate an update of software of the vehicle, the trigger signal being transmitted via an air interface to a central data processing device, wherein
the vehicle is one of a plurality of vehicles of a fleet of vehicles, and
the central data processing device is configured to:
register vehicles of the vehicle fleet by receiving vehicle identification data of the vehicles via an air interface to the central data processing device when a vehicle communicates with the central data processing device for the first time; 
continuously check whether a trigger signal is present that is capable of triggering an update of the software in at least one of the plurality of vehicles of the vehicle fleet;

transfer the software update from the central data processing device to the selected vehicle via the air interface, wherein
the trigger signal generated by a vehicle of the vehicle fleet is generated for a first time at a randomly determined time within a specified period of time.


Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Vangelov(US PGPub 20150286475), in view of Shimizu (US PGPub 20190332107), and further in view of Weljand (US Patent 5792212) failed to disclose: a method for updating software in a plurality of vehicles of a fleet of vehicles during a software rollout, the method comprising the steps of: registering vehicles of the vehicle fleet in a central data processing device by receiving vehicle identification data of the vehicles transmitted via an air interface to the central data processing device when a vehicle connects to the central data processing device for the first time; continuously checking whether a trigger signal is present that is capable of triggering an update of the software in at least one of the plurality of vehicles of the vehicle fleet; selecting at least one vehicle registered in the central data processing device from the plurality of vehicles of the vehicle fleet on the basis of the vehicle identification data received by the central data processing device when a trigger signal is detected and a software update is available; and transferring the software update from the central data processing device to the selected vehicle via the air interface, wherein the trigger signal generated by a vehicle of the vehicle fleet is generated for a first time at a randomly determined time within a specified period of time, as recited by the independent claim 1.  


Vangelov teaches of registering vehicles of the vehicle fleet in a central data processing device by receiving vehicle identification data of the vehicles transmitted via an air interface to the central data processing device when a vehicle connects to the central data processing device for the first time; selecting at least one vehicle registered in the central data processing device from the plurality of vehicles of the vehicle fleet on the basis of the vehicle identification data received by the central data processing device when a trigger signal is detected and a software update is available; and transferring the software update from the central data processing device to the selected vehicle via the air interface.
Shimizu teaches of the mitigation system described herein solves this problem. For example, the mitigation system includes functionality that enables the connected vehicle to trigger a software update (e.g., by issuing an unlock command for hidden vehicle functionality when an extreme event is detected) even when it does not have access to a wireless network, which is a typical situation in natural disasters and extreme events.
 Weljand teaches of during a measurement of evoked potentials, chaotic generator 40 is connected to interval control 37, and provides a randomly generated interval signal such that the interval between successive stimulus pulses from generator 30 is varied randomly
However, the prior art, Vangelov, Shimizu and Weljand failed to disclose as cited above. Claim 11 is the system claim, similar to the claim 1, and claim 12 is another system claim, containing the similar allowable subject matter as the claim 1. Therefore, claims 1-3 and 5-12 are allowed while claim 4 is canceled.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U JEON/Primary Examiner, Art Unit 2193